Exhibit 10.71

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

between

NEXTEL PARTNERS, INC.

as Issuer,

and

WACHOVIA CAPITAL MARKETS, LLC

and

CREDIT SUISSE FIRST BOSTON LLC

as Initial Purchasers

Dated as of August 6, 2003

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT (the “Agreement”) dated as of August 6, 2003
between Nextel Partners, Inc., a Delaware corporation (the “Company”), and
Wachovia Capital Markets, LLC and Credit Suisse First Boston LLC (collectively,
the “Initial Purchasers”) pursuant to the Purchase Agreement dated July 29, 2003
(the “Purchase Agreement”), between the Company and the Initial Purchasers.  In
order to induce the Initial Purchasers to enter into the Purchase Agreement, the
Company has agreed to provide the registration rights set forth in this
Agreement.  The execution of this Agreement is a condition to the closing under
the Purchase Agreement.

 

The Company agrees with the Initial Purchasers, (i) for their benefit as Initial
Purchasers and (ii) for the benefit of the beneficial owners (including the
Initial Purchasers) from time to time of the Securities (as defined herein) and
the beneficial owners from time to time of the Underlying Securities (as defined
herein) issued upon conversion of the Securities (each of the foregoing a
“Holder” and together the “Holders”), as follows:

 


SECTION 1.           DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WITHOUT
DEFINITION SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE PURCHASE
AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:

 

“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.

 

“Amendment Effectiveness Deadline Date” has the meaning set forth in Section
2(d) hereof.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.

 

“Common Stock” means the shares of class A common stock, par value $.001 per
share, of the Company and any other shares of common stock as may constitute
“Common Stock” for purposes of the Indenture, including the Underlying
Securities.

 

“Conversion Price” has the meaning assigned such term in the Indenture.

 

“Damages Accrual Period” has the meaning set forth in Section 2(e) hereof.

 

“Damages Payment Date” means each May 15 and November 15.

 

“Deferral Notice” has the meaning set forth in Section 3(h) hereof.

 

“Deferral Period” has the meaning set forth in Section 3(h) hereof.

 

“Effectiveness Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Effectiveness Period” means the period commencing on the date hereof and ending
on the date that all Registrable Securities have ceased to be Registrable
Securities; provided that in

 

2

--------------------------------------------------------------------------------


 

no event shall the Effectiveness Period exceed two years after the Registration
Statement is initially declared effective by the SEC.

 

“Event” has the meaning set forth in Section 2(e) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Holder” has the meaning set forth in the second paragraph of this Agreement.

 

“Indenture” means the Indenture, dated as of August 6, 2003, between the Company
and The Bank of New York, as trustee, pursuant to which the Securities are being
issued.

 

“Initial Purchasers” means Wachovia Capital Markets, LLC and Credit Suisse First
Boston LLC.

 

“Initial Shelf Registration Statement” has the meaning set forth in Section 2(a)
hereof.

 

“Issue Date” means August 6, 2003.

 

“Liquidated Damages Amount” has the meaning set forth in Section 2(e) hereof.

 

 “Material Event” has the meaning set forth in Section 3(h) hereof.

 

“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum of the Company dated July 29, 2003 relating to the Securities.

 

“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Purchase Agreement” has the meaning set forth in the preamble hereof.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Record Holder” means with respect to any Damages Payment Date relating to any
Securities or Underlying Securities as to which any Liquidated Damages Amount
has accrued, the registered holder of such Securities or Underlying Securities
on May 1 immediately preceding a Damages Payment Date occurring on May 15, and
on November 1 immediately preceding a Damages Payment Date occurring on
November 15.

 

3

--------------------------------------------------------------------------------


 

“Registrable Securities” means the Securities until such Securities have been
converted into or exchanged for the Underlying Securities and, at all times
subsequent to any such conversion, the Underlying Securities and any securities
into or for which such Underlying Securities have been converted or exchanged,
and any security issued with respect thereto upon any stock dividend, split or
similar event until, in the case of any such security, (A) the earliest of (i)
its effective registration under the Securities Act and its resale in accordance
with the Registration Statement covering it; (ii) expiration of the holding
period that would be applicable thereto, under Rule 144(k) or (iii) its sale to
the public pursuant to Rule 144 (or any similar provision then in force, but not
Rule 144A) under the Securities Act, and (B) as a result of the event or
circumstance described in any of the foregoing clauses (i) through (iii), the
legend with respect to transfer restrictions required under the Indenture is
removed or removable in accordance with the terms of the Indenture or such
legend, as the case may be.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

“Restricted Securities” means “Restricted Securities” as defined in Rule 144.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” means the Company’s $125,000,000 1½ % convertible senior notes due
2008 and the additional $25,000,000 1½ % convertible senior notes due 2008, each
to be purchased pursuant to the Purchase Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

 

“Special Counsel” means Latham & Watkins LLP or one such other successor counsel
as shall be specified by the Holders of a majority of all Registrable
Securities, but which may, with the written consent of the Initial Purchasers
(which shall not be unreasonably withheld), be another nationally recognized law
firm experienced in securities law matters designated by the Company, the
reasonable fees and expenses of which will be paid by the Company pursuant to
Section 5 hereof.  Throughout this Agreement, for purposes of determining the
holders of a majority of Registrable Securities in this definition, Holders of
Securities shall be deemed to be the Holders of the number of shares of
Underlying Securities into which such Securities are or would be convertible as
of the date the consent is requested.

 

4

--------------------------------------------------------------------------------


 

“Subsequent Shelf Registration Statement” has the meaning set forth in Section
2(b) hereof.

 

“TIA” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means The Bank of New York, the Trustee under the Indenture.

 

“Underlying Securities” means the Common Stock into which the Securities are
convertible or issued upon any such conversion.

 


SECTION 2.           SHELF REGISTRATION.  (A)  THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO PREPARE AND FILE OR CAUSE TO BE PREPARED AND FILED
WITH THE SEC, AS SOON AS PRACTICABLE BUT IN ANY EVENT BY THE DATE (THE “FILING
DEADLINE DATE”) NINETY (90) DAYS AFTER THE ISSUE DATE, A REGISTRATION STATEMENT
FOR AN OFFERING TO BE MADE ON A DELAYED OR CONTINUOUS BASIS PURSUANT TO RULE 415
OF THE SECURITIES ACT (A “SHELF REGISTRATION STATEMENT”) REGISTERING THE RESALE
FROM TIME TO TIME BY HOLDERS THEREOF OF ALL OF THE REGISTRABLE SECURITIES (THE
“INITIAL SHELF REGISTRATION STATEMENT”).  THE INITIAL SHELF REGISTRATION
STATEMENT SHALL BE ON FORM S-3 OR ANOTHER APPROPRIATE FORM PERMITTING
REGISTRATION OF SUCH REGISTRABLE SECURITIES FOR RESALE BY SUCH HOLDERS IN
ACCORDANCE WITH THE METHODS OF DISTRIBUTION ELECTED BY THE HOLDERS AND SET FORTH
IN THE INITIAL SHELF REGISTRATION STATEMENT.  THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO CAUSE THE INITIAL SHELF REGISTRATION STATEMENT TO BE
DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS PROMPTLY AS IS PRACTICABLE BUT IN
ANY EVENT BY THE DATE (THE “EFFECTIVENESS DEADLINE DATE”) THAT IS ONE HUNDRED
EIGHTY (180) DAYS AFTER THE ISSUE DATE, AND TO KEEP THE INITIAL SHELF
REGISTRATION STATEMENT (OR ANY SUBSEQUENT SHELF REGISTRATION STATEMENT)
CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE EXPIRATION OF THE
EFFECTIVENESS PERIOD. AT THE TIME THE INITIAL SHELF REGISTRATION STATEMENT IS
DECLARED EFFECTIVE, EACH HOLDER THAT BECAME A NOTICE HOLDER ON OR PRIOR TO THE
DATE TEN (10) BUSINESS DAYS PRIOR TO SUCH TIME OF EFFECTIVENESS SHALL BE NAMED
AS A SELLING SECURITYHOLDER IN THE INITIAL SHELF REGISTRATION STATEMENT AND THE
RELATED PROSPECTUS.  EACH HOLDER AGREES TO DELIVER SUCH PROSPECTUS TO PURCHASERS
OF REGISTRABLE SECURITIES IN ACCORDANCE WITH APPLICABLE LAW.  OTHER THAN AS
DESCRIBED IN THE FINAL OFFERING MEMORANDUM DATED JULY 29, 2003, NONE OF THE
COMPANY’S SECURITY HOLDERS (OTHER THAN THE HOLDERS OF REGISTRABLE SECURITIES)
SHALL HAVE THE RIGHT TO INCLUDE ANY OF THE COMPANY’S SECURITIES IN THE SHELF
REGISTRATION STATEMENT.

 


(B)           IF THE INITIAL SHELF REGISTRATION STATEMENT OR ANY SUBSEQUENT
SHELF REGISTRATION STATEMENT CEASES TO BE EFFECTIVE FOR ANY REASON AT ANY TIME
DURING THE EFFECTIVENESS PERIOD (OTHER THAN BECAUSE ALL REGISTRABLE SECURITIES
REGISTERED THEREUNDER SHALL HAVE BEEN RESOLD PURSUANT THERETO OR SHALL HAVE
OTHERWISE CEASED TO BE REGISTRABLE SECURITIES), THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO OBTAIN THE PROMPT WITHDRAWAL OF ANY ORDER SUSPENDING
THE EFFECTIVENESS THEREOF, AND IN ANY EVENT SHALL WITHIN THIRTY (30) DAYS OF
SUCH CESSATION OF EFFECTIVENESS AMEND THE SHELF REGISTRATION STATEMENT IN A
MANNER REASONABLY EXPECTED TO OBTAIN THE WITHDRAWAL OF THE ORDER SUSPENDING THE
EFFECTIVENESS THEREOF, OR FILE AN ADDITIONAL SHELF REGISTRATION STATEMENT
COVERING ALL OF THE SECURITIES THAT AS OF THE DATE OF SUCH FILING ARE
REGISTRABLE SECURITIES (A “SUBSEQUENT SHELF REGISTRATION STATEMENT”).  IF A
SUBSEQUENT SHELF REGISTRATION STATEMENT IS FILED, THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO CAUSE THE SUBSEQUENT SHELF REGISTRATION STATEMENT TO
BECOME EFFECTIVE AS PROMPTLY AS IS PRACTICABLE AFTER SUCH FILING AND TO


 


5

--------------------------------------------------------------------------------



 

keep such Registration Statement (or subsequent Shelf Registration Statement)
continuously effective until the end of the Effectiveness Period.


 


(C)           THE COMPANY SHALL SUPPLEMENT AND AMEND THE SHELF REGISTRATION
STATEMENT IF REQUIRED BY THE RULES, REGULATIONS OR INSTRUCTIONS APPLICABLE TO
THE REGISTRATION FORM USED BY THE COMPANY FOR SUCH SHELF REGISTRATION STATEMENT,
IF REQUIRED BY THE SECURITIES ACT OR AS NECESSARY TO NAME A NOTICE HOLDER AS A
SELLING SECURITYHOLDER PURSUANT TO SECTION 2(D) BELOW.


 


(D)           EACH HOLDER AGREES THAT IF SUCH HOLDER WISHES TO SELL REGISTRABLE
SECURITIES PURSUANT TO A SHELF REGISTRATION STATEMENT AND RELATED PROSPECTUS, IT
WILL DO SO ONLY IN ACCORDANCE WITH THIS SECTION 2(D) AND SECTION 3(H). 
FOLLOWING THE DATE THAT THE INITIAL SHELF REGISTRATION STATEMENT IS DECLARED
EFFECTIVE, EACH HOLDER WISHING TO SELL REGISTRABLE SECURITIES PURSUANT TO A
SHELF REGISTRATION STATEMENT AND RELATED PROSPECTUS AGREES TO DELIVER A NOTICE
AND QUESTIONNAIRE TO THE COMPANY AT LEAST THREE (3) BUSINESS DAYS PRIOR TO ANY
INTENDED DISTRIBUTION OF REGISTRABLE SECURITIES UNDER THE SHELF REGISTRATION
STATEMENT.  EACH HOLDER WHO ELECTS TO SELL REGISTRABLE SECURITIES PURSUANT TO A
SHELF REGISTRATION STATEMENT AGREES, BY SUBMITTING A NOTICE AND QUESTIONNAIRE TO
THE COMPANY, IT WILL BE BOUND BY THE TERMS AND CONDITIONS OF THE NOTICE AND
QUESTIONNAIRE AND THIS AGREEMENT.  FROM AND AFTER THE DATE THE INITIAL SHELF
REGISTRATION STATEMENT IS DECLARED EFFECTIVE, THE COMPANY SHALL, AS PROMPTLY AS
PRACTICABLE AFTER THE DATE A NOTICE AND QUESTIONNAIRE IS DELIVERED PURSUANT TO
SECTION 8(C) HEREOF, AND IN ANY EVENT UPON THE LATER OF (X) FIFTEEN (15)
BUSINESS DAYS AFTER SUCH DATE OR (Y) FIFTEEN (15) BUSINESS DAYS AFTER THE
EXPIRATION OF ANY DEFERRAL PERIOD IN EFFECT WHEN THE NOTICE AND QUESTIONNAIRE IS
DELIVERED OR PUT INTO EFFECT WITHIN FIFTEEN (15) BUSINESS DAYS OF SUCH DELIVERY
DATE:


 


(I)            IF REQUIRED BY APPLICABLE LAW, FILE WITH THE SEC A POST-EFFECTIVE
AMENDMENT TO THE SHELF REGISTRATION STATEMENT OR PREPARE AND, IF REQUIRED BY
APPLICABLE LAW, FILE A SUPPLEMENT TO THE RELATED PROSPECTUS OR A SUPPLEMENT OR
AMENDMENT TO ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER
REQUIRED DOCUMENT SO THAT THE HOLDER DELIVERING SUCH NOTICE AND QUESTIONNAIRE IS
NAMED AS A SELLING SECURITYHOLDER IN THE SHELF REGISTRATION STATEMENT AND THE
RELATED PROSPECTUS.  EACH HOLDER AGREES TO DELIVER SUCH PROSPECTUS TO PURCHASERS
OF THE REGISTRABLE SECURITIES IN ACCORDANCE WITH APPLICABLE LAW.  IF THE COMPANY
SHALL FILE A POST-EFFECTIVE AMENDMENT TO THE SHELF REGISTRATION STATEMENT, THE
COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH POST-EFFECTIVE
AMENDMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS PROMPTLY AS IS
PRACTICABLE, BUT IN ANY EVENT BY THE DATE (THE “AMENDMENT EFFECTIVENESS DEADLINE
DATE”) THAT IS SIXTY (60) DAYS AFTER THE DATE SUCH POST-EFFECTIVE AMENDMENT IS
REQUIRED BY THIS CLAUSE TO BE FILED;


 


(II)           PROVIDE SUCH HOLDER COPIES OF ANY DOCUMENTS FILED PURSUANT TO
SECTION 2(D)(I); AND


 


(III)          NOTIFY SUCH HOLDER AS PROMPTLY AS PRACTICABLE AFTER THE
EFFECTIVENESS UNDER THE SECURITIES ACT OF ANY POST-EFFECTIVE AMENDMENT FILED
PURSUANT TO SECTION 2(D)(I);


 

provided, that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in

 

6

--------------------------------------------------------------------------------


 

accordance with Section 3(h).  Notwithstanding anything contained herein to the
contrary, (i) the Company shall be under no obligation to name any Holder that
is not a Notice Holder as a selling securityholder in any Registration Statement
or related Prospectus and (ii) the Amendment Effectiveness Deadline Date shall
be extended by up to ten (10) Business Days from the expiration of a Deferral
Period (and the Company shall incur no obligation to pay Liquidated Damages
during such extension or during such Deferral Period) if such Deferral Period
shall be in effect on the Amendment Effectiveness Deadline Date.

 


(E)           THE PARTIES HERETO AGREE THAT THE HOLDERS OF REGISTRABLE
SECURITIES WILL SUFFER DAMAGES, AND THAT IT WOULD NOT BE FEASIBLE TO ASCERTAIN
THE EXTENT OF SUCH DAMAGES WITH PRECISION, IF, OTHER THAN AS PERMITTED
HEREUNDER,


 


(I)            THE INITIAL SHELF REGISTRATION STATEMENT HAS NOT BEEN FILED ON OR
PRIOR TO THE FILING DEADLINE DATE,


 


(II)           THE INITIAL SHELF REGISTRATION STATEMENT HAS NOT BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT ON OR PRIOR TO THE EFFECTIVENESS DEADLINE
DATE,


 


(III)          THE COMPANY HAS FAILED TO PERFORM ITS OBLIGATIONS SET FORTH IN
SECTION 2(D)(I) WITHIN THE TIME PERIOD REQUIRED THEREIN,


 


(IV)          ANY POST-EFFECTIVE AMENDMENT TO A SHELF REGISTRATION STATEMENT
FILED PURSUANT TO SECTION 2(D)(I) HAS NOT BECOME EFFECTIVE UNDER THE SECURITIES
ACT ON OR PRIOR TO THE AMENDMENT EFFECTIVENESS DEADLINE DATE, OR


 


(V)           THE AGGREGATE DURATION OF DEFERRAL PERIODS IN ANY PERIOD EXCEEDS
THE NUMBER OF DAYS PERMITTED IN RESPECT OF SUCH PERIOD PURSUANT TO SECTION 3(H)
HEREOF.


 

Each event described in any of the foregoing clauses (i) through (v) is
individually referred to herein as an “Event.”  For purposes of this Agreement,
each Event set forth above shall begin and end on the dates set forth in the
table set forth below:

 

Type of
Event by
Clause

 

Beginning
Date

 

Ending
Date

 

 

 

 

 

(i)

 

Filing Deadline Date

 

the date the Initial Shelf Registration Statement is filed

 

 

 

 

 

(ii)

 

Effectiveness Deadline Date

 

the date the Initial Shelf Registration Statement becomes effective under the
Securities Act

 

7

--------------------------------------------------------------------------------


 

Type of
Event by
Clause

 

Beginning
Date

 

Ending
Date

 

 

 

 

 

(iii)

 

the date by which the Company is required to perform its obligations under
Section 2(d)

 

the date the Company performs its obligations set forth in Section 2(d)

 

 

 

 

 

(iv)

 

the Amendment Effectiveness Deadline Date

 

the date the applicable post-effective amendment to a Shelf Registration
Statement becomes effective under the Securities Act

 

 

 

 

 

(v)

 

the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 3(h)

 

termination of the Deferral Period that caused the limit on the aggregate
duration of Deferral Periods to be exceeded

 

For purposes of this Agreement, Events shall begin on the dates set forth in the
table above and shall continue until the ending dates set forth in the table
above.

 

Commencing on (and including) any date that an Event has begun and ending on
(but excluding) the next date on which there are no Events that have occurred
and are continuing (a “Damages Accrual Period”), the Company shall pay, as
liquidated damages and not as a penalty, to Record Holders of Registrable
Securities an amount (the “Liquidated Damages Amount”) accruing, for each day in
the Damages Accrual Period, (i) in respect of any Security that is then
outstanding, at a rate per annum equal to 0.5% of the aggregate principal amount
of the Securities outstanding until the Registration Statement is filed or made
effective or during the additional period the Prospectus is unavailable and (ii)
in respect of each share of Underlying Securities that is then outstanding at a
rate per annum equal to 0.5% of the Conversion Price on such date, as the case
may be; provided that in the case of a Damages Accrual Period that is in effect
solely as a result of an Event of the type described in clause (iii) or (iv) of
the preceding paragraph, such Liquidated Damages Amount shall be paid only to
the Holders (as set forth in the succeeding paragraph) that have delivered
Notices and Questionnaires that caused the Company to incur the obligations set
forth in Section 2(d) the non-performance of which is the basis of such Event. 
In calculating the Liquidated Damages Amount on any date on which no Securities
are outstanding, the Conversion Price and the Liquidated Damages Amount payable
with respect to shares of Common Stock which are Registrable Securities, shall
be calculated as if the Securities were still outstanding.  Notwithstanding the
foregoing, no Liquidated Damages Amount shall accrue as to any Registrable
Security from and after the earlier of (x) the date such security is no longer a
Registrable Security and (y) expiration of the Effectiveness Period.  The rate
of accrual of the Liquidated Damages Amount with respect to any period shall not
exceed the rate provided for in this paragraph notwithstanding the occurrence of
multiple concurrent Events.

 

8

--------------------------------------------------------------------------------


 

The Liquidated Damages Amount shall accrue from the first day of the applicable
Damages Accrual Period, and shall be payable on each Damages Payment Date during
the Damage Accrual Period (and on the Damages Payment Date next succeeding the
end of the Damages Accrual Period if the Damage Accrual Period does not end on a
Damages Payment Date) to the Record Holders of the Registrable Securities
entitled thereto; provided that any Liquidated Damages Amount accrued with
respect to any Security or portion thereof redeemed by the Company on a
redemption date or converted into Underlying Securities on a conversion date
prior to the Damages Payment Date, shall, in any such event, be paid instead to
the Holder who submitted such Security or portion thereof for redemption or
conversion on the applicable redemption date or conversion date, as the case may
be, on such date (or promptly following the conversion date, in the case of
conversion); provided further that, in the case of an Event of the type
described in clause (iii) or (iv) of the first paragraph of this Section 2(e),
such Liquidated Damages Amount shall be paid only to the Holders entitled
thereto pursuant to such first paragraph by check mailed to the address set
forth in the Notice and Questionnaire delivered by such Holder.  The Trustee
shall be entitled, on behalf of registered holders of Securities or Underlying
Securities, to seek any available remedy for the enforcement of this Agreement,
including for the payment of such Liquidated Damages Amount. Notwithstanding the
foregoing, the parties agree that the sole damages payable for a violation of
the terms of this Agreement with respect to which liquidated damages are
expressly provided shall be such liquidated damages.  Nothing shall preclude any
Holder from pursuing or obtaining specific performance or other equitable relief
with respect to this Agreement.

 

All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 9(k)).

 

The parties hereto agree that the liquidated damages provided for in this
Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of the
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

 


SECTION 3.           REGISTRATION PROCEDURES.  IN CONNECTION WITH THE
REGISTRATION OBLIGATIONS OF THE COMPANY UNDER SECTION 2 HEREOF, DURING THE
EFFECTIVENESS PERIOD, THE COMPANY SHALL:

 

(A)           PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT OR
REGISTRATION STATEMENTS ON ANY APPROPRIATE FORM UNDER THE SECURITIES ACT
AVAILABLE FOR THE SALE OF THE REGISTRABLE SECURITIES BY THE HOLDERS THEREOF IN
ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF DISTRIBUTION THEREOF, AND USE
ITS REASONABLE BEST EFFORTS TO CAUSE EACH SUCH REGISTRATION STATEMENT TO BECOME
EFFECTIVE AND REMAIN EFFECTIVE AS PROVIDED HEREIN; PROVIDED THAT BEFORE FILING
ANY REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS
THERETO WITH THE SEC (BUT EXCLUDING REPORTS FILED WITH THE SEC UNDER THE
EXCHANGE ACT), FURNISH TO THE INITIAL PURCHASERS AND THE SPECIAL COUNSEL OF SUCH
OFFERING, IF ANY, COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED AT LEAST
THREE (3) BUSINESS DAYS PRIOR TO THE FILING OF SUCH REGISTRATION STATEMENT OR
AMENDMENT THERETO OR PROSPECTUS OR SUPPLEMENT THERETO.

 

9

--------------------------------------------------------------------------------


 

(B)           SUBJECT TO SECTION 3(H), PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND POST-EFFECTIVE AMENDMENTS TO EACH REGISTRATION STATEMENT AS MAY
BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR THE
APPLICABLE PERIOD SPECIFIED IN SECTION 2(A); CAUSE THE RELATED PROSPECTUS TO BE
SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED TO BE
FILED PURSUANT TO RULE 424 (OR ANY SIMILAR PROVISIONS THEN IN FORCE) UNDER THE
SECURITIES ACT; AND USE ITS REASONABLE BEST EFFORTS TO COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT APPLICABLE TO IT WITH RESPECT TO THE
DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING THE
EFFECTIVENESS PERIOD IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY
THE SELLERS THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT AS SO AMENDED OR
SUCH PROSPECTUS AS SO SUPPLEMENTED.

 

(C)           AS PROMPTLY AS PRACTICABLE GIVE NOTICE TO THE NOTICE HOLDERS, THE
INITIAL PURCHASERS AND THE SPECIAL COUNSEL, (I) WHEN ANY PROSPECTUS, PROSPECTUS
SUPPLEMENT, REGISTRATION STATEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION
STATEMENT HAS BEEN FILED WITH THE SEC AND, WITH RESPECT TO A REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BEEN DECLARED
EFFECTIVE, (II) OF ANY REQUEST, FOLLOWING THE EFFECTIVENESS OF THE INITIAL SHELF
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, BY THE SEC OR ANY OTHER FEDERAL
OR STATE GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO ANY
REGISTRATION STATEMENT OR RELATED PROSPECTUS OR FOR ADDITIONAL INFORMATION
RELATING TO THE SHELF REGISTRATION STATEMENT, (III) OF THE ISSUANCE BY THE SEC
OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR THE INITIATION OR
THREATENING OF ANY PROCEEDINGS FOR THAT PURPOSE, (IV) OF THE RECEIPT BY THE
COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION
OR EXEMPTION FROM QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE, (V) OF THE OCCURRENCE OF, BUT NOT THE NATURE OF OR DETAILS CONCERNING,
A MATERIAL EVENT AND (VI) OF THE DETERMINATION BY THE COMPANY THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WILL BE FILED WITH THE SEC,
WHICH NOTICE MAY, AT THE DISCRETION OF THE COMPANY (OR AS REQUIRED PURSUANT TO
SECTION 3(H)), STATE THAT IT CONSTITUTES A DEFERRAL NOTICE, IN WHICH EVENT THE
PROVISIONS OF SECTION 3(H) SHALL APPLY.

 

(D)           USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR THE LIFTING OF
ANY SUSPENSION OF THE QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF
THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION IN WHICH THEY HAVE BEEN
QUALIFIED FOR SALE, IN EITHER CASE AT THE EARLIEST POSSIBLE MOMENT, AND PROVIDE
IMMEDIATE NOTICE TO EACH NOTICE HOLDER AND THE INITIAL PURCHASER OF THE
WITHDRAWAL OF ANY SUCH ORDER.

 

(E)           AS PROMPTLY AS PRACTICABLE FURNISH TO EACH NOTICE HOLDER, THE
SPECIAL COUNSEL AND THE INITIAL PURCHASER, UPON REQUEST AND WITHOUT CHARGE, AT
LEAST ONE (1) CONFORMED COPY OF THE REGISTRATION STATEMENT AND ANY AMENDMENT
THERETO, INCLUDING EXHIBITS AND IF REQUESTED, ALL DOCUMENTS INCORPORATED OR
DEEMED TO BE INCORPORATED THEREIN BY REFERENCE.

 

(F)            DELIVER TO EACH NOTICE HOLDER, THE SPECIAL COUNSEL, IF ANY, AND
THE INITIAL PURCHASER, IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES
PURSUANT TO A REGISTRATION STATEMENT, WITHOUT CHARGE, AS MANY COPIES OF THE
PROSPECTUS OR PROSPECTUSES

 

10

--------------------------------------------------------------------------------


 

RELATING TO SUCH REGISTRABLE SECURITIES (INCLUDING EACH PRELIMINARY PROSPECTUS)
AND ANY AMENDMENT OR SUPPLEMENT THERETO AS SUCH NOTICE HOLDER MAY REASONABLY
REQUEST; AND THE COMPANY HEREBY CONSENTS (EXCEPT DURING SUCH PERIODS THAT A
DEFERRAL NOTICE IS OUTSTANDING AND HAS NOT BEEN REVOKED) TO THE USE OF SUCH
PROSPECTUS OR EACH AMENDMENT OR SUPPLEMENT THERETO BY EACH NOTICE HOLDER IN
CONNECTION WITH ANY OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY
SUCH PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO IN THE MANNER SET FORTH
THEREIN.

 

(G)           PRIOR TO ANY PUBLIC OFFERING OF THE REGISTRABLE SECURITIES
PURSUANT TO A REGISTRATION STATEMENT, USE ITS REASONABLE BEST EFFORTS TO
REGISTER OR QUALIFY OR COOPERATE WITH THE NOTICE HOLDERS AND THE SPECIAL COUNSEL
IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR EXEMPTION FROM SUCH
REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE
UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED
STATES AS ANY NOTICE HOLDER REASONABLY REQUESTS IN WRITING (WHICH REQUEST MAY BE
INCLUDED IN THE NOTICE AND QUESTIONNAIRE); PRIOR TO ANY PUBLIC OFFERING OF THE
REGISTRABLE SECURITIES PURSUANT TO THE SHELF REGISTRATION STATEMENT, USE ITS
REASONABLE BEST EFFORTS TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR
EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD IN CONNECTION
WITH SUCH NOTICE HOLDER’S OFFER AND SALE OF REGISTRABLE SECURITIES PURSUANT TO
SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) AND DO ANY AND ALL
OTHER ACTS OR THINGS REASONABLY NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION
IN SUCH JURISDICTIONS OF SUCH REGISTRABLE SECURITIES IN THE MANNER SET FORTH IN
THE RELEVANT REGISTRATION STATEMENT AND THE RELATED PROSPECTUS; PROVIDED THAT
THE COMPANY WILL NOT BE REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION OR AS A
DEALER IN SECURITIES IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR THIS AGREEMENT OR (II) TAKE ANY ACTION THAT WOULD
SUBJECT IT TO GENERAL SERVICE OF PROCESS IN SUITS OR TO TAXATION IN ANY SUCH
JURISDICTION WHERE IT IS NOT THEN SO SUBJECT.

 

(H)           UPON (A) THE ISSUANCE BY THE SEC OF A STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT OR THE INITIATION OF
PROCEEDINGS WITH RESPECT TO THE SHELF REGISTRATION STATEMENT UNDER SECTION 8(D)
OR 8(E) OF THE SECURITIES ACT, (B) THE OCCURRENCE OF ANY EVENT OR THE EXISTENCE
OF ANY FACT (A “MATERIAL EVENT”) AS A RESULT OF WHICH ANY REGISTRATION STATEMENT
SHALL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, OR ANY PROSPECTUS SHALL CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING, OR (C) THE OCCURRENCE OR EXISTENCE
OF ANY PENDING CORPORATE DEVELOPMENT THAT, IN THE REASONABLE DISCRETION OF THE
COMPANY, MAKES IT APPROPRIATE TO SUSPEND THE AVAILABILITY OF THE SHELF
REGISTRATION STATEMENT AND THE RELATED PROSPECTUS:

 

(I)  IN THE CASE OF CLAUSE (B) ABOVE, SUBJECT TO THE NEXT SENTENCE, AS PROMPTLY
AS PRACTICABLE PREPARE AND FILE, IF NECESSARY PURSUANT TO APPLICABLE LAW, A
POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT TO THE
RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY
OTHER REQUIRED DOCUMENT THAT WOULD BE INCORPORATED BY REFERENCE INTO SUCH

 

11

--------------------------------------------------------------------------------


 

REGISTRATION STATEMENT AND PROSPECTUS SO THAT SUCH REGISTRATION STATEMENT DOES
NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, AND SUCH PROSPECTUS DOES NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AS THEREAFTER
DELIVERED TO THE PURCHASERS OF THE REGISTRABLE SECURITIES BEING SOLD THEREUNDER,
AND, IN THE CASE OF A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT,
SUBJECT TO THE NEXT SENTENCE, USE ITS REASONABLE BEST EFFORTS TO CAUSE IT TO BE
DECLARED EFFECTIVE AS PROMPTLY AS IS PRACTICABLE, AND

 

(II)  GIVE NOTICE TO THE NOTICE HOLDERS, AND THE SPECIAL COUNSEL, IF ANY, THAT
THE AVAILABILITY OF THE SHELF REGISTRATION STATEMENT IS SUSPENDED (A “DEFERRAL
NOTICE”) AND, UPON RECEIPT OF ANY DEFERRAL NOTICE, EACH NOTICE HOLDER AGREES NOT
TO SELL ANY REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT UNTIL
SUCH NOTICE HOLDER’S RECEIPT OF COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS
PROVIDED FOR IN CLAUSE (I) ABOVE, OR UNTIL IT IS ADVISED IN WRITING BY THE
COMPANY THAT THE PROSPECTUS MAY BE USED, AND HAS RECEIVED COPIES OF ANY
ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED INCORPORATED
BY REFERENCE IN SUCH PROSPECTUS.

 

The Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed (x) in the case of clause (A) above, as promptly as is
practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Company, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Company or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter and (z)
in the case of clause (C) above, as soon as in the reasonable discretion of the
Company, such suspension is no longer appropriate.  The Company shall be
entitled to exercise its right under this Section 3(h) to suspend the
availability of the Shelf Registration Statement or any Prospectus, without
incurring or accruing any obligation to pay liquidated damages pursuant to
Section 2(e) (the “Deferral Period”); provided that the aggregate duration of
any Deferral Periods shall not exceed 30 days in any three month period (or 60
days in any three month period in the event of a Material Event pursuant to
which the Company has delivered a second notice as required below) or 90 days in
any twelve (12) month period; provided that in the case of a Material Event
relating to an acquisition or a probable acquisition or financing,
recapitalization, business combination or other similar transaction, the Company
may, without incurring any obligation to pay liquidated damages pursuant to
Section 2(e), deliver to Notice Holders a second notice to the effect set forth
above, which shall have the effect of extending the Deferral Period by up to an
additional 30 days, or such shorter period of time as is specified in such
second notice.

 

(I)            IF REASONABLY REQUESTED IN WRITING IN CONNECTION WITH A
DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT, MAKE
REASONABLY AVAILABLE FOR INSPECTION DURING NORMAL BUSINESS HOURS BY A
REPRESENTATIVE FOR THE NOTICE HOLDERS OF SUCH REGISTRABLE SECURITIES, ANY
BROKER-DEALERS, UNDERWRITERS, ATTORNEYS AND ACCOUNTANTS RETAINED BY SUCH NOTICE
HOLDERS, AND ANY ATTORNEYS OR OTHER AGENTS RETAINED BY A BROKER-

 

12

--------------------------------------------------------------------------------


 

DEALER OR UNDERWRITER ENGAGED BY SUCH NOTICE HOLDERS, ALL RELEVANT FINANCIAL AND
OTHER RECORDS AND PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY
AND ITS SUBSIDIARIES, AND CAUSE THE APPROPRIATE OFFICERS, DIRECTORS AND
EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES TO MAKE REASONABLY AVAILABLE FOR
INSPECTION DURING NORMAL BUSINESS HOURS ON REASONABLE NOTICE ALL RELEVANT
INFORMATION REASONABLY REQUESTED BY SUCH REPRESENTATIVE FOR THE NOTICE HOLDERS,
OR ANY SUCH BROKER-DEALERS, UNDERWRITERS, ATTORNEYS OR ACCOUNTANTS IN CONNECTION
WITH SUCH DISPOSITION, IN EACH CASE AS IS CUSTOMARY FOR SIMILAR “DUE DILIGENCE”
EXAMINATIONS; PROVIDED THAT SUCH PERSONS SHALL FIRST AGREE IN WRITING WITH THE
COMPANY THAT ANY INFORMATION THAT IS REASONABLY DESIGNATED BY THE COMPANY AS
CONFIDENTIAL AT THE TIME OF DELIVERY OF SUCH INFORMATION SHALL BE KEPT
CONFIDENTIAL BY SUCH PERSONS AND SHALL BE USED SOLELY FOR THE PURPOSES OF
EXERCISING RIGHTS UNDER THIS AGREEMENT, UNLESS (I) DISCLOSURE OF SUCH
INFORMATION IS REQUIRED BY COURT OR ADMINISTRATIVE ORDER OR IS NECESSARY TO
RESPOND TO INQUIRIES OF REGULATORY AUTHORITIES, (II) DISCLOSURE OF SUCH
INFORMATION IS REQUIRED BY LAW (INCLUDING ANY DISCLOSURE REQUIREMENTS PURSUANT
TO FEDERAL SECURITIES LAWS IN CONNECTION WITH THE FILING OF ANY REGISTRATION
STATEMENT OR THE USE OF ANY PROSPECTUS REFERRED TO IN THIS AGREEMENT), (III)
SUCH INFORMATION BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A
RESULT OF A DISCLOSURE OR FAILURE TO SAFEGUARD BY ANY SUCH PERSON OR (IV) SUCH
INFORMATION BECOMES AVAILABLE TO ANY SUCH PERSON FROM A SOURCE OTHER THAN THE
COMPANY AND SUCH SOURCE IS NOT BOUND BY A CONFIDENTIALITY AGREEMENT OR OTHER
DUTY OF CONFIDENTIALITY, AND PROVIDED FURTHER THAT THE FOREGOING INSPECTION AND
INFORMATION GATHERING SHALL, TO THE GREATEST EXTENT POSSIBLE, BE COORDINATED ON
BEHALF OF ALL THE NOTICE HOLDERS AND THE OTHER PARTIES ENTITLED THERETO BY THE
COUNSEL REFERRED TO IN SECTION 5.  ANY PERSON LEGALLY COMPELLED TO DISCLOSE ANY
SUCH CONFIDENTIAL INFORMATION MADE AVAILABLE FOR INSPECTION SHALL PROVIDE THE
COMPANY WITH PROMPT PRIOR WRITTEN NOTICE OF SUCH REQUIREMENT SO THAT THE COMPANY
MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY.

 

(J)            COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC AND
MAKE GENERALLY AVAILABLE TO ITS SECURITYHOLDERS EARNING STATEMENTS (WHICH NEED
NOT BE AUDITED) SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT
AND RULE 158 THEREUNDER (OR ANY SIMILAR RULE PROMULGATED UNDER THE SECURITIES
ACT) FOR A 12-MONTH PERIOD COMMENCING ON THE FIRST DAY OF THE FIRST FISCAL
QUARTER OF THE COMPANY COMMENCING AFTER THE EFFECTIVE DATE OF A REGISTRATION
STATEMENT, WHICH STATEMENTS SHALL BE MADE AVAILABLE NO LATER THAN 45 DAYS AFTER
THE END OF THE 12-MONTH PERIOD OR 90 DAYS IF THE 12-MONTH PERIOD COINCIDES WITH
THE FISCAL YEAR OF THE COMPANY.

 

(K)           COOPERATE WITH EACH NOTICE HOLDER TO FACILITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES
SOLD OR TO BE SOLD PURSUANT TO A REGISTRATION STATEMENT, WHICH CERTIFICATES
SHALL NOT BEAR ANY RESTRICTIVE LEGENDS, OTHER THAN THOSE LEGENDS REQUIRED BY THE
CERTIFICATE OF INCORPORATION, AND CAUSE SUCH REGISTRABLE SECURITIES TO BE IN
SUCH DENOMINATIONS AS ARE PERMITTED BY THE INDENTURE AND REGISTERED IN SUCH
NAMES AS SUCH NOTICE HOLDER MAY REQUEST IN WRITING AT LEAST TWO (2) BUSINESS
DAYS PRIOR TO ANY SALE OF SUCH REGISTRABLE SECURITIES.

 

(L)            PROVIDE A CUSIP NUMBER FOR ALL REGISTRABLE SECURITIES COVERED BY
EACH REGISTRATION STATEMENT NOT LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT AND PROVIDE THE TRUSTEE AND THE TRANSFER AGENT FOR THE
COMMON STOCK WITH PRINTED

 

13

--------------------------------------------------------------------------------


 

CERTIFICATES FOR THE REGISTRABLE SECURITIES THAT ARE IN A FORM ELIGIBLE FOR
DEPOSIT WITH THE DEPOSITORY TRUST COMPANY.

 

(M)          COOPERATE AND ASSIST IN ANY FILINGS REQUIRED TO BE MADE WITH THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.

 

(N)           IN THE CASE OF A SHELF REGISTRATION STATEMENT INVOLVING AN
UNDERWRITTEN OFFERING, THE COMPANY SHALL ENTER INTO SUCH CUSTOMARY AGREEMENTS
(INCLUDING, IF REQUESTED, AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM) AND TAKE
ALL SUCH OTHER ACTION, IF ANY, AS HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING SOLD OR ANY MANAGING UNDERWRITERS SHALL REASONABLY REQUEST IN
ORDER TO FACILITATE ANY DISPOSITION OF SECURITIES AND UNDERLYING SECURITIES
PURSUANT TO SUCH SHELF REGISTRATION STATEMENT, INCLUDING, WITHOUT LIMITATION,
(I) USING ITS REASONABLE EFFORTS TO CAUSE ITS COUNSEL TO DELIVER AN OPINION OR
OPINIONS IN CUSTOMARY FORM, (II) USING ITS REASONABLE EFFORTS TO CAUSE ITS
OFFICERS TO EXECUTE AND DELIVER ALL CUSTOMARY DOCUMENTS AND CERTIFICATES AND
(III) USING ITS REASONABLE EFFORTS TO CAUSE ITS INDEPENDENT PUBLIC ACCOUNTANTS
TO PROVIDE A COMFORT LETTER OR LETTERS IN CUSTOMARY FORM.

 

(O)           UPON (I) THE FILING OF THE INITIAL SHELF REGISTRATION STATEMENT
AND (II) THE EFFECTIVENESS OF THE INITIAL SHELF REGISTRATION STATEMENT, ANNOUNCE
THE SAME, IN EACH CASE BY RELEASE TO REUTERS ECONOMIC SERVICES AND BLOOMBERG
BUSINESS NEWS.

 


SECTION 4.           HOLDER’S OBLIGATIONS.  EACH HOLDER AGREES, BY ACQUISITION
OF THE REGISTRABLE SECURITIES, THAT NO HOLDER SHALL BE ENTITLED TO SELL ANY OF
SUCH REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT OR TO RECEIVE A
PROSPECTUS RELATING THERETO, UNLESS SUCH HOLDER HAS FURNISHED THE COMPANY WITH A
NOTICE AND QUESTIONNAIRE AS REQUIRED PURSUANT TO SECTION 2(D) HEREOF (INCLUDING
THE INFORMATION REQUIRED TO BE INCLUDED IN SUCH NOTICE AND QUESTIONNAIRE) AND
THE INFORMATION SET FORTH IN THE NEXT SENTENCE.  EACH NOTICE HOLDER AGREES
PROMPTLY TO FURNISH TO THE COMPANY ALL INFORMATION REQUIRED TO BE DISCLOSED IN
ORDER TO MAKE THE INFORMATION PREVIOUSLY FURNISHED TO THE COMPANY BY SUCH NOTICE
HOLDER NOT MISLEADING AND ANY OTHER INFORMATION REGARDING SUCH NOTICE HOLDER AND
THE DISTRIBUTION OF SUCH REGISTRABLE SECURITIES AS THE COMPANY MAY FROM TIME TO
TIME REASONABLY REQUEST.  ANY SALE OF ANY REGISTRABLE SECURITIES BY ANY HOLDER
SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY SUCH HOLDER THAT THE
INFORMATION RELATING TO SUCH HOLDER AND ITS PLAN OF DISTRIBUTION IS AS SET FORTH
IN THE PROSPECTUS DELIVERED BY SUCH HOLDER IN CONNECTION WITH SUCH DISPOSITION,
THAT SUCH PROSPECTUS DOES NOT AS OF THE TIME OF SUCH SALE CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT RELATING TO OR PROVIDED BY SUCH HOLDER OR ITS PLAN
OF DISTRIBUTION AND THAT SUCH PROSPECTUS DOES NOT AS OF THE TIME OF SUCH SALE
OMIT TO STATE ANY MATERIAL FACT RELATING TO OR PROVIDED BY SUCH HOLDER OR ITS
PLAN OF DISTRIBUTION NECESSARY TO MAKE THE STATEMENTS IN SUCH PROSPECTUS, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

 


SECTION 5.           REGISTRATION EXPENSES.  THE COMPANY SHALL BEAR ALL FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS UNDER SECTIONS 2 AND 3 OF THIS AGREEMENT WHETHER OR NOT ANY
REGISTRATION STATEMENT IS DECLARED EFFECTIVE.  SUCH FEES AND EXPENSES SHALL
INCLUDE, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES (INCLUDING,
WITHOUT LIMITATION, FEES AND EXPENSES (X) WITH RESPECT TO FILINGS REQUIRED TO BE
MADE WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. AND (Y) OF
COMPLIANCE WITH FEDERAL AND STATE

 

14

--------------------------------------------------------------------------------


 

securities or Blue Sky laws (including, without limitation, reasonable fees and
disbursements of the Special Counsel in connection with Blue Sky qualifications
of the Registrable Securities under the laws of such jurisdictions as Notice
Holders of a majority of the Registrable Securities being sold pursuant to a
Registration Statement may designate (not to exceed $5,000), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company), (iii) duplication expenses relating to copies of any Registration
Statement or Prospectus delivered to any Holders hereunder, (iv) fees and
disbursements of counsel for the Company in connection with the Shelf
Registration Statement, (v) reasonable fees and disbursements of the Trustee and
its counsel and of the registrar and transfer agent for the Common Stock and
(vi) any Securities Act liability insurance obtained by the Company in its sole
discretion. In addition, the Company shall pay the internal expenses of the
Company (including, without limitation, all salaries and expenses of officers
and employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing by the
Company of the Registrable Securities on any securities exchange on which
similar securities of the Company are then listed and the fees and expenses of
any person, including special experts, retained by the Company.  Notwithstanding
the provisions of this Section 5, each seller of Registrable Securities shall
pay selling expenses, including any underwriting discount and commissions, and
all registration expenses to the extent required by applicable law.

 


SECTION 6.           INDEMNIFICATION AND CONTRIBUTION.

 


(A)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY AGREES TO INDEMNIFY
AND HOLD HARMLESS EACH NOTICE HOLDER, EACH PERSON, IF ANY, WHO CONTROLS ANY
NOTICE HOLDER WITHIN THE MEANING OF EITHER SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED IN CONNECTION WITH DEFENDING OR INVESTIGATING ANY
SUCH ACTION OR CLAIM) CAUSED BY ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT OR ANY AMENDMENT
THEREOF, ANY PRELIMINARY PROSPECTUS OR THE PROSPECTUS (AS AMENDED OR
SUPPLEMENTED IF THE COMPANY SHALL HAVE FURNISHED ANY AMENDMENTS OR SUPPLEMENTS
THERETO), CAUSED BY ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, EXCEPT INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES
ARE CAUSED BY ANY SUCH UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT
OR OMISSION BASED UPON INFORMATION RELATING TO ANY HOLDER FURNISHED TO THE
COMPANY IN WRITING BY SUCH HOLDER EXPRESSLY FOR USE THEREIN; PROVIDED THAT THE
INDEMNIFICATION CONTAINED IN THIS PARAGRAPH SHALL NOT INURE TO THE BENEFIT OF
ANY HOLDER (OR TO THE BENEFIT OF ANY PERSON CONTROLLING SUCH HOLDER) ON ACCOUNT
OF ANY SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES CAUSED BY ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN
ANY PRELIMINARY PROSPECTUS PROVIDED IN EACH CASE THE COMPANY HAS PERFORMED ITS
OBLIGATIONS UNDER SECTION 3(A) HEREOF IF EITHER (A) (I) SUCH HOLDER FAILED TO
SEND OR DELIVER A COPY OF THE PROSPECTUS WITH OR PRIOR TO THE DELIVERY OF
WRITTEN CONFIRMATION OF THE SALE BY SUCH HOLDER TO THE PERSON ASSERTING THE
CLAIM FROM WHICH SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES ARISE AND (II) THE
PROSPECTUS WOULD HAVE CORRECTED SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR SUCH OMISSION OR ALLEGED OMISSION, OR (B) (X) SUCH UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT, OMISSION OR ALLEGED OMISSION IS CORRECTED IN AN
AMENDMENT OR SUPPLEMENT TO THE PROSPECTUS AND (Y) HAVING PREVIOUSLY BEEN
FURNISHED BY OR ON BEHALF OF THE COMPANY WITH COPIES OF THE PROSPECTUS AS SO
AMENDED OR SUPPLEMENTED, SUCH

 

15

--------------------------------------------------------------------------------


 

Holder thereafter fails to deliver such Prospectus as so amended or
supplemented, with or prior to the delivery of written confirmation of the sale
of a Registrable Security to the person asserting the claim from which such
losses, claims, damages or liabilities arise.  In connection with any
underwritten offering pursuant to Section 8, the Company will also indemnify the
underwriters, if any, their officers and directors and each person who controls
such underwriters (within the meaning of the Securities Act and the Exchange
Act) to the same extent as provided herein with respect to the indemnification
of the Holders, if requested in connection with any Registration Statement.


 


(B)           INDEMNIFICATION BY HOLDERS.  EACH HOLDER AGREES SEVERALLY AND NOT
JOINTLY TO INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ITS DIRECTORS, ITS
OFFICERS AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY (WITHIN THE MEANING
OF EITHER SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) OR
ANY OTHER HOLDER, TO THE SAME EXTENT AS THE FOREGOING INDEMNITY FROM THE COMPANY
TO SUCH HOLDER, BUT ONLY WITH REFERENCE TO INFORMATION RELATING TO SUCH HOLDER
FURNISHED TO THE COMPANY IN WRITING BY SUCH HOLDER EXPRESSLY FOR USE IN SUCH
REGISTRATION STATEMENT OR PROSPECTUS OR AMENDMENT OR SUPPLEMENT THERETO.  IN NO
EVENT SHALL THE LIABILITY OF ANY HOLDER HEREUNDER BE GREATER IN AMOUNT THAN THE
DOLLAR AMOUNT OF THE PROCEEDS RECEIVED BY SUCH HOLDER UPON THE SALE OF THE
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT GIVING RISE TO
SUCH INDEMNIFICATION OBLIGATION.  IN CONNECTION WITH ANY UNDERWRITTEN OFFERING
PURSUANT TO SECTION 8, EACH HOLDER WILL ALSO INDEMNIFY THE UNDERWRITERS, IF ANY,
THEIR OFFICERS AND DIRECTORS AND EACH PERSON WHO CONTROLS SUCH UNDERWRITERS
(WITHIN THE MEANING OF THE SECURITIES ACT AND THE EXCHANGE ACT) TO THE SAME
EXTENT AS PROVIDED HEREIN WITH RESPECT TO THE INDEMNIFICATION OF THE COMPANY, IF
REQUESTED IN CONNECTION WITH ANY REGISTRATION STATEMENT.


 


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS.  IN CASE ANY PROCEEDING
(INCLUDING ANY GOVERNMENTAL INVESTIGATION) SHALL BE INSTITUTED INVOLVING ANY
PERSON IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO SECTION 6(A) OR
6(B) HEREOF, SUCH PERSON (THE “INDEMNIFIED PARTY”) SHALL PROMPTLY NOTIFY THE
PERSON AGAINST WHOM SUCH INDEMNITY MAY BE SOUGHT (THE “INDEMNIFYING PARTY”) IN
WRITING AND THE INDEMNIFYING PARTY, UPON REQUEST OF THE INDEMNIFIED PARTY, SHALL
RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY TO REPRESENT THE
INDEMNIFIED PARTY AND ANY OTHERS THE INDEMNIFYING PARTY MAY DESIGNATE IN SUCH
PROCEEDING AND SHALL PAY THE REASONABLE FEES AND DISBURSEMENTS OF SUCH COUNSEL
RELATED TO SUCH PROCEEDING.  IN ANY SUCH PROCEEDING, ANY INDEMNIFIED PARTY SHALL
HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (I) THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL HAVE MUTUALLY AGREED TO THE
RETENTION OF SUCH COUNSEL OR (II) THE NAMED PARTIES TO ANY SUCH PROCEEDING
(INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY AND REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD
BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM. 
IT IS UNDERSTOOD THAT THE INDEMNIFYING PARTY SHALL NOT, IN RESPECT OF THE LEGAL
EXPENSES OF ANY INDEMNIFIED PARTY IN CONNECTION WITH ANY PROCEEDING OR RELATED
PROCEEDINGS IN THE SAME JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF
MORE THAN ONE SEPARATE FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL SUCH
INDEMNIFIED PARTIES AND THAT ALL SUCH FEES AND EXPENSES SHALL BE REIMBURSED AS
THEY ARE INCURRED.  SUCH FIRM SHALL BE DESIGNATED IN WRITING BY, IN THE CASE OF
PARTIES INDEMNIFIED PURSUANT TO SECTION 6(A), THE HOLDERS OF A MAJORITY (WITH
HOLDERS OF SECURITIES DEEMED TO BE THE HOLDERS, FOR PURPOSES OF DETERMINING SUCH
MAJORITY, OF THE NUMBER OF SHARES OF UNDERLYING SECURITIES INTO WHICH SUCH
SECURITIES ARE OR WOULD BE CONVERTIBLE AS OF THE DATE ON WHICH SUCH DESIGNATION
IS MADE) OF THE REGISTRABLE SECURITIES COVERED BY THE

 

16

--------------------------------------------------------------------------------


 

Registration Statement held by Holders that are indemnified parties pursuant to
Section 6(a) and, in the case of parties indemnified pursuant to Section 6(b),
the Company.  The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement.  No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.


 


(D)           CONTRIBUTION.  TO THE EXTENT THAT THE INDEMNIFICATION PROVIDED FOR
IN SECTION 6(A) OR 6(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY OR INSUFFICIENT
IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO THEREIN,
THEN EACH INDEMNIFYING PARTY UNDER SUCH PARAGRAPH, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY THEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE INDEMNIFYING PARTY OR PARTIES ON THE ONE HAND AND THE
INDEMNIFIED PARTY OR PARTIES ON THE OTHER HAND OR (II) IF THE ALLOCATION
PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED
TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF THE INDEMNIFYING PARTY OR
PARTIES ON THE ONE HAND AND OF THE INDEMNIFIED PARTY OR PARTIES ON THE OTHER
HAND IN CONNECTION WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE BENEFITS RECEIVED BY THE COMPANY SHALL BE DEEMED
TO BE EQUAL TO THE TOTAL NET PROCEEDS FROM THE INITIAL PLACEMENT PURSUANT TO THE
PURCHASE AGREEMENT (BEFORE DEDUCTING EXPENSES) OF THE REGISTRABLE SECURITIES TO
WHICH SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES RELATE.  THE RELATIVE BENEFITS
RECEIVED BY ANY HOLDER SHALL BE DEEMED TO BE EQUAL TO THE VALUE OF RECEIVING
REGISTRABLE SECURITIES THAT ARE REGISTERED UNDER THE SECURITIES ACT.  THE
RELATIVE FAULT OF THE HOLDERS ON THE ONE HAND AND THE COMPANY ON THE OTHER HAND
SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION
TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE HOLDERS OR BY
THE COMPANY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION
AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.  THE HOLDERS’
RESPECTIVE OBLIGATIONS TO CONTRIBUTE PURSUANT TO THIS PARAGRAPH 6 ARE SEVERAL IN
PROPORTION TO THE RESPECTIVE NUMBER OF REGISTRABLE SECURITIES THEY HAVE SOLD
PURSUANT TO A REGISTRATION STATEMENT, AND NOT JOINT.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  The amount
paid or payable by an indemnified party as a result of the

 

17

--------------------------------------------------------------------------------


 

losses, claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim. 
Notwithstanding this Section 6, no indemnifying party that is a selling Holder
shall be required to contribute any amount in excess of the amount by which the
total price at which the Registrable Securities sold by it and distributed to
the public were offered to the public exceeds the amount of any damages that
such indemnifying party has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 (f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 


(E)           THE REMEDIES PROVIDED FOR IN THIS SECTION 6 ARE NOT EXCLUSIVE AND
SHALL NOT LIMIT ANY RIGHTS OR REMEDIES WHICH MAY OTHERWISE BE AVAILABLE TO AN
INDEMNIFIED PARTY AT LAW OR IN EQUITY, HEREUNDER, UNDER THE PURCHASE AGREEMENT
OR OTHERWISE.


 


(F)            THE INDEMNITY AND CONTRIBUTION PROVISIONS CONTAINED IN THIS
SECTION 6 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF (I)
ANY TERMINATION OF THIS AGREEMENT, (II) ANY INVESTIGATION MADE BY OR ON BEHALF
OF ANY HOLDER, ANY PERSON CONTROLLING ANY HOLDER OR ANY AFFILIATE OF ANY HOLDER
OR BY OR ON BEHALF OF THE COMPANY, ITS OFFICERS OR DIRECTORS OR ANY PERSON
CONTROLLING THE COMPANY AND (III) THE SALE OF ANY REGISTRABLE SECURITIES BY ANY
HOLDER.


 


SECTION 7.           INFORMATION REQUIREMENTS.  THE COMPANY COVENANTS THAT, IF
AT ANY TIME BEFORE THE END OF THE EFFECTIVENESS PERIOD THE COMPANY IS NOT
SUBJECT TO THE REPORTING REQUIREMENTS OF THE EXCHANGE ACT, IT WILL COOPERATE
WITH ANY HOLDER AND TAKE SUCH FURTHER REASONABLE ACTION AS ANY HOLDER MAY
REASONABLY REQUEST IN WRITING (INCLUDING, WITHOUT LIMITATION, MAKING SUCH
REASONABLE REPRESENTATIONS AS ANY SUCH HOLDER MAY REASONABLY REQUEST), ALL TO
THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH HOLDER TO SELL REGISTRABLE
SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATION
OF THE EXEMPTIONS PROVIDED BY RULE 144 AND RULE 144A UNDER THE SECURITIES ACT
AND CUSTOMARILY TAKEN IN CONNECTION WITH SALES PURSUANT TO SUCH EXEMPTIONS. 
UPON THE WRITTEN REQUEST OF ANY HOLDER, THE COMPANY SHALL DELIVER TO SUCH HOLDER
A WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH SUCH FILING REQUIREMENTS,
UNLESS SUCH A STATEMENT HAS BEEN INCLUDED IN THE COMPANY’S MOST RECENT REPORT
FILED PURSUANT TO SECTION 13 OR SECTION 15(D) OF EXCHANGE ACT.  NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 7 SHALL BE DEEMED TO REQUIRE THE COMPANY
TO REGISTER ANY OF ITS SECURITIES (OTHER THAN THE COMMON STOCK) UNDER ANY
SECTION OF THE EXCHANGE ACT.

 


SECTION 8.           UNDERWRITTEN REGISTRATIONS.  THE HOLDERS OF REGISTRABLE
SECURITIES COVERED BY A SHELF REGISTRATION STATEMENT WHO DESIRE TO DO SO MAY
SELL SUCH REGISTRABLE SECURITIES TO AN UNDERWRITER IN AN UNDERWRITTEN OFFERING
FOR REOFFERING TO THE PUBLIC.  IF ANY OF THE REGISTRABLE SECURITIES COVERED BY
ANY SHELF REGISTRATION STATEMENT ARE TO BE SOLD IN AN UNDERWRITTEN OFFERING, THE
INVESTMENT BANKER OR INVESTMENT BANKERS AND MANAGER OR MANAGERS THAT WILL
ADMINISTER THE OFFERING WILL BE SELECTED BY THE HOLDERS OF A MAJORITY OF SUCH
REGISTRABLE SECURITIES INCLUDED IN SUCH OFFERING, SUBJECT TO THE CONSENT OF THE
COMPANY (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), AND SUCH HOLDERS
SHALL BE RESPONSIBLE FOR ALL UNDERWRITING COMMISSIONS AND DISCOUNTS AND ANY
TRANSFER TAXES IN CONNECTION THEREWITH.  NO PERSON MAY PARTICIPATE IN ANY
UNDERWRITTEN REGISTRATION HEREUNDER UNLESS SUCH PERSON (I) AGREES TO SELL SUCH

 

18

--------------------------------------------------------------------------------


 

person’s Registrable Securities on the basis reasonably provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.


 


SECTION 9.           MISCELLANEOUS.

 


(A)           NO CONFLICTING AGREEMENTS.  THE COMPANY IS NOT, AS OF THE DATE
HEREOF, A PARTY TO, NOR SHALL IT, ON OR AFTER THE DATE OF THIS AGREEMENT, ENTER
INTO, ANY AGREEMENT WITH RESPECT TO ITS SECURITIES THAT CONFLICTS WITH THE
RIGHTS GRANTED TO THE HOLDERS IN THIS AGREEMENT.  THE COMPANY REPRESENTS AND
WARRANTS THAT THE RIGHTS GRANTED TO THE HOLDERS HEREUNDER DO NOT IN ANY WAY
CONFLICT WITH THE RIGHTS GRANTED TO THE HOLDERS OF THE COMPANY’S SECURITIES
UNDER ANY OTHER AGREEMENTS.


 


(B)           AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED WITHOUT THE WRITTEN CONSENT OF THE COMPANY WHICH SHALL NOT BE
UNREASONABLY WITHHELD AND THE HOLDERS OF A MAJORITY OF THE THEN OUTSTANDING
UNDERLYING SECURITIES CONSTITUTING REGISTRABLE SECURITIES, AND WAIVERS OR
CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN, UNLESS THE
COMPANY HAS OBTAINED THE WRITTEN CONSENT OF HOLDERS OF A MAJORITY OF THE THEN
OUTSTANDING UNDERLYING SECURITIES CONSTITUTING REGISTRABLE SECURITIES (WITH
HOLDERS OF SECURITIES DEEMED TO BE THE HOLDERS, FOR PURPOSES OF THIS SECTION, OF
THE NUMBER OF OUTSTANDING SHARES OF UNDERLYING SECURITIES INTO WHICH SUCH
SECURITIES ARE OR WOULD BE CONVERTIBLE AS OF THE DATE ON WHICH SUCH CONSENT IS
REQUESTED).  NOTWITHSTANDING THE FOREGOING, A WAIVER OR CONSENT TO DEPART FROM
THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT RELATES EXCLUSIVELY TO THE
RIGHTS OF HOLDERS WHOSE SECURITIES ARE BEING SOLD PURSUANT TO A REGISTRATION
STATEMENT AND THAT DOES NOT DIRECTLY OR INDIRECTLY AFFECT THE RIGHTS OF OTHER
HOLDERS OR THE COMPANY MAY BE GIVEN BY HOLDERS OF AT LEAST A MAJORITY OF THE
REGISTRABLE SECURITIES BEING SOLD BY SUCH HOLDERS PURSUANT TO SUCH REGISTRATION
STATEMENT; PROVIDED THAT THE PROVISIONS OF THIS SENTENCE MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE
IMMEDIATELY PRECEDING SENTENCE. NOTWITHSTANDING THE FOREGOING SENTENCE, THIS
AGREEMENT MAY BE AMENDED BY WRITTEN AGREEMENT SIGNED BY THE COMPANY AND THE
INITIAL PURCHASERS, WITHOUT THE CONSENT OF THE HOLDERS OF REGISTRABLE
SECURITIES, TO CURE ANY AMBIGUITY OR TO CORRECT OR SUPPLEMENT ANY PROVISION
CONTAINED HEREIN THAT MAY BE DEFECTIVE OR INCONSISTENT WITH ANY OTHER PROVISION
CONTAINED HEREIN, OR TO MAKE SUCH OTHER PROVISIONS IN REGARD TO MATTERS OR
QUESTIONS ARISING UNDER THIS AGREEMENT THAT SHALL NOT ADVERSELY AFFECT THE
INTERESTS OF THE HOLDERS OF REGISTRABLE SECURITIES.  EACH HOLDER OF REGISTRABLE
SECURITIES OUTSTANDING AT THE TIME OF ANY SUCH AMENDMENT, MODIFICATION,
SUPPLEMENT, WAIVER OR CONSENT OR THEREAFTER SHALL BE BOUND BY ANY SUCH
AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT EFFECTED PURSUANT TO THIS
SECTION 9(B), WHETHER OR NOT ANY NOTICE, WRITING OR MARKING INDICATING SUCH
AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT APPEARS ON THE
REGISTRABLE SECURITIES OR IS DELIVERED TO SUCH HOLDER.


 


(C)           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND DELIVERY, BY TELECOPIER, BY
COURIER GUARANTEEING OVERNIGHT DELIVERY OR BY FIRST-CLASS MAIL, RETURN RECEIPT
REQUESTED, AND SHALL BE DEEMED GIVEN (I) WHEN MADE, IF MADE BY HAND DELIVERY,
(II) UPON CONFIRMATION, IF MADE BY TELECOPIER, (III) ONE (1)

 

19

--------------------------------------------------------------------------------


 

Business Day after being deposited with such courier, if made by overnight
courier or (iv) on the date indicated on the notice of receipt, if made by
first-class mail, to the parties as follows:


 

(I)  IF TO A HOLDER, AT THE MOST CURRENT ADDRESS GIVEN BY SUCH HOLDER TO THE
COMPANY IN A NOTICE AND QUESTIONNAIRE OR ANY AMENDMENT THERETO;

 

(II)  IF TO THE COMPANY, TO:

 

Nextel Partners, Inc.
4500 Carillon Point
Kirkland, Washington  98033
Attention:  Don Manning, Esq.
Telecopy:  (425) 576-3650

and

Summit Law Group, PLLC
315 Fifth Avenue, South, Suite 1000
Seattle, Washington  98104
Attention:  Mark Worthington
Telecopy:  (206) 676-7001



(III)  IF TO THE INITIAL PURCHASERS, TO:

 

Wachovia Capital Markets, LLC
c/o Wachovia Securities, Inc.
12 East 49th Street, 45th Floor
New York, New York 10017
Attention: Mary Louise Guttmann, Esq.
Telecopy: (212) 891-5042

 

or to such other address as such person may have furnished to the other persons
identified in this Section 9(c) in writing in accordance herewith.

 


(D)           APPROVAL OF HOLDERS.  WHENEVER THE CONSENT OR APPROVAL OF HOLDERS
OF A SPECIFIED PERCENTAGE OF REGISTRABLE SECURITIES IS REQUIRED HEREUNDER,
REGISTRABLE SECURITIES HELD BY THE COMPANY OR ITS AFFILIATES (AS SUCH TERM IS
DEFINED IN RULE 405 UNDER THE SECURITIES ACT) (OTHER THAN THE INITIAL PURCHASERS
OR SUBSEQUENT HOLDERS IF SUCH SUBSEQUENT HOLDERS ARE DEEMED TO BE SUCH
AFFILIATES SOLELY BY REASON OF THEIR HOLDINGS OF SUCH REGISTRABLE SECURITIES)
SHALL NOT BE COUNTED IN DETERMINING WHETHER SUCH CONSENT OR APPROVAL WAS GIVEN
BY THE HOLDERS OF SUCH REQUIRED PERCENTAGE.


 


(E)           SUCCESSORS AND ASSIGNS.  ANY PERSON WHO PURCHASES ANY REGISTRABLE
SECURITIES FROM THE INITIAL PURCHASERS SHALL BE DEEMED, FOR PURPOSES OF THIS
AGREEMENT, TO BE AN ASSIGNEE OF THE INITIAL PURCHASERS.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH
OF THE PARTIES AND SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON EACH HOLDER
OF ANY REGISTRABLE SECURITIES, PROVIDED THAT NOTHING HEREIN SHALL BE DEEMED TO

 

20

--------------------------------------------------------------------------------


 

permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Indenture or applicable Federal or state
securities laws.  If any transferee of any Holder shall acquire Registrable
Securities, in any manner, whether by operation of law or otherwise, such
Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities, such person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such person shall be entitled to
receive the benefits hereof.


 


(F)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(G)           HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(H)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.


 


(I)            SEVERABILITY.  IF ANY TERM PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE
REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN
SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED
OR INVALIDATED THEREBY, AND THE PARTIES HERETO SHALL USE THEIR BEST EFFORTS TO
FIND AND EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE
SAME RESULT AS THAT CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR
RESTRICTION, IT BEING INTENDED THAT ALL OF THE RIGHTS AND PRIVILEGES OF THE
PARTIES SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


 


(J)            ENTIRE AGREEMENT.  THIS AGREEMENT IS INTENDED BY THE PARTIES AS A
FINAL EXPRESSION OF THEIR AGREEMENT AND IS INTENDED TO BE A COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN
RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND THE REGISTRATION RIGHTS
GRANTED BY THE COMPANY WITH RESPECT TO THE REGISTRABLE SECURITIES.  EXCEPT AS
PROVIDED IN THE PURCHASE AGREEMENT, THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN,
WITH RESPECT TO THE REGISTRATION RIGHTS GRANTED BY THE COMPANY WITH RESPECT TO
THE REGISTRABLE SECURITIES.  THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERTAKINGS AMONG THE PARTIES WITH RESPECT TO SUCH REGISTRATION RIGHTS.  NO
PARTY HERETO SHALL HAVE ANY RIGHTS, DUTIES OR OBLIGATIONS OTHER THAN THOSE
SPECIFICALLY SET FORTH IN THIS AGREEMENT.


 


(K)           TERMINATION.  THIS AGREEMENT AND THE OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL TERMINATE UPON THE END OF THE EFFECTIVENESS PERIOD, EXCEPT FOR
ANY LIABILITIES OR OBLIGATIONS UNDER SECTION 4, 5 OR 6 HEREOF AND THE
OBLIGATIONS TO MAKE PAYMENTS OF AND PROVIDE FOR LIQUIDATED DAMAGES UNDER SECTION
2(E) HEREOF TO THE EXTENT SUCH DAMAGES ACCRUE PRIOR TO THE END OF THE
EFFECTIVENESS PERIOD, EACH OF WHICH SHALL REMAIN IN EFFECT IN ACCORDANCE WITH
ITS TERMS.


 

[Remainder of page intentionally left blank.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

NEXTEL PARTNERS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Confirmed and accepted as of
the date first above written:

 

 

 

WACHOVIA CAPITAL MARKETS, LLC
CREDIT SUISSE FIRST BOSTON LLC

 

 

 

By: Wachovia Capital Markets, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

22

--------------------------------------------------------------------------------